Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Art rejection of claim 15 is withdrawn in view of the cancelation of the claim.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11 and 13 are canceled as being non-elected by reply filed on 04/20/2021.
ALLOWABLE CLAIMS 
Claims 7-10, 12, 14 and 16-29 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 07/21/2021, i.e. the closest Prior Art of record US 2014/0257209 and US 5,251,482 fail to teach, suggest or render obvious processing the first echo output signal to determine a first harmonic frequency as being the lowest frequency between the first frequency and the second 
US 2014/0257209 discloses most of claimed limitations except for the step of insonifying the cavity with an acoustic transducer.
US 5,251,482 remedies this deficiency.
However, none of cited prior art teach or suggest the step of processing the first echo output signal to determine a first harmonic frequency as being the lowest frequency between the first frequency and the second frequency corresponding to a drop in power required to drive the first acoustic transducer, wherein the first harmonic frequency corresponds to the airspace volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781